Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-23 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest an electromagnetic (EM) pulse protection circuit for an integrated circuit, primarily, having … alarm circuitry configured to receive a detection signal and, …, generate an alarm signal that indicates detection of an EM pulse attack; detection circuitry including an antenna configured to generate the detection signal …, wherein the detection signal is a differential voltage induced at two terminals of the antenna, and wherein the EM pulse protection circuit is located on-chip with the integrated circuit; … validation circuitry configured to validate integrity of the antenna by checking latency of a signal propagating through the antenna, wherein the latency of the signal propagating through the antenna is determined by sending a signal from one terminal of the antenna to another terminal of the antenna and comparing a time the signal propagates from the one terminal of the antenna to the other terminal of the antenna with a known standard.
For claim 14, the prior art does not disclose or suggest an integrated circuit, primarily, having …; … an electromagnetic (EM) pulse protection circuit having validation circuitry and detection circuitry with an antenna that generates a detection 
For claim 21, the prior art does not disclose or suggest a method of protecting an integrated circuit from an electromagnetic (EM) pulse attack, primarily, having … detecting, via an on-chip circuit, an induced voltage at two terminals of an on-chip antenna in response to an EM pulse attack voltage on the integrated circuit; generating an alarm signal when the induced voltage exceeds a voltage threshold; performing a defensive action is response to the alarm signal; …5Appl. No. 16/051,315 Reply to Office Action dated August 5, 2021 validating integrity of the antenna by checking latency of a signal propagating through the antenna, wherein the latency of the signal propagating through the antenna is determined by sending a signal from one terminal of the antenna to another terminal of the antenna and comparing a time the signal propagates from the one terminal of the antenna to the other terminal of the antenna with a known standard.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838